UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 12b-25 Commission File No. 1-09335 CUSIP Number 806373106 NOTIFICATION OF LATE FILING (Check One): xForm 10-K ¨Form 20-F ¨Form 11-K ¨Form 10-Q ¨Form 10-D ¨Form N-SAR ¨Form N-CSR For the Period Ended: December 31, 2007 ¨Transition Report on Form 10-K ¨Transition Report on Form 20-F ¨Transition Report on Form 11-K ¨Transition Report on Form 10-Q ¨Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) before preparing form. Please print or type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I — REGISTRANT INFORMATION Schawk, Inc. Full Name of Registrant n/a Former Name if Applicable 1695 River Road Address of Principal Executive Office (street and number) Des Plaines, Illinois 60018 City, State and Zip Code PART II — RULES 12b-25(b) and (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule12b-25(b), the following should be completed. (Check box if appropriate.) o (a) The reason described in reasonable detail in PartIII of this form could not be eliminated without unreasonable effort or expense; (b) The subject annual report, semi-annual report, transition report on Form10-K, Form20-F, Form 11-K, FormN-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form10-Q, or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule12b-25(c) has been attached, if applicable. PART III — NARRATIVE State below in reasonable detail why Forms10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. As announced on March 10, 2008, Schawk, Inc. (the “Company”) is completing its review and analysis of certain accounting matters, as described below.Due to the additional time and resources necessary to ascertain the extent of any adjustments, the audit of the Company’s financial statements for the year ended December31, 2007 is not yet complete. In connection with its review of the capitalization of certain costs related to the development of software for internal use, the Company has recorded approximately $1.4 million of expense in the fourth quarter of 2007 related to the development of software for internal use, which amounts had been capitalized earlier in the year.With respect to 2006, the Company has determined that it must expense $1.0 million of previously capitalized costs (after reversal of the related depreciation expense) and may be required to expense an additional $800 thousand to $1.5 million of previously capitalized costs (also after reversal of the related depreciation expense) for that year. Part of the Company’s review also includes an analysis of certain other accounting matters, primarily involving the timing of the recognition of revenue and costs at its digital solutions business, which business represents approximately 1.8 percent of the Company’s revenue.These matters are unrelated to the write-off of software for sale to third parties utilized by the Company’s digital solutions business, as those amounts were fully written off in the third quarter of 2007. The amounts described above are preliminary only and reflect the Company’s current expectations.The Company cannot give assurance that such amounts will not change, or that additional items will not arise.Upon the completion of its review, the Company will determine whether any adjustments, together with previously announced adjustments, will require the Company to restate prior-period financial statements.As a result of these accounting issues, the Company is reviewing the effectiveness of its internal control over financial reporting and will provide management’s assessment of its internal controls in its Form 10-K. PART IV — OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification. James J. Patterson (847) 827-9494 (Name) (Area Code) (Telephone Number) (2) Have all other periodic reports required under Section13 or 15(d) of the Securities Exchange Act of 1934 or Section30 of the Investment Company Act of 1940 during the preceding 12months or for such shorter period that the registrant was required to file such report(s) been filed? If the answer is no, identify report(s). xYes ¨No (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? ¨Yes xNo If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. 2 Schawk, Inc. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Date:March 18, 2008 By: /s/James J. Patterson Name: James J. Patterson Title:Senior Vice President and Chief Financial Officer INSTRUCTION: The form may be signed by an executive officer of the registrant or by any other duly authorized representative. The name and title of the person signing the form shall be typed or printed beneath the signature. If the statement is signed on behalf of the registrant by an authorized representative (other than an executive officer), evidence of the representative’s authority to sign on behalf of the registrant shall be filed with the form. ATTENTION Intentional misstatements or omissions of fact constitute Federal Criminal Violations (see 18 U.S.C. 1001). GENERAL INSTRUCTIONS 1. This form is required by Rule 12b-25 (17 CFR 240.12b-25) of the General Rules and Regulations under the Securities Exchange Act of 1934. 2. One signed original and four conformed copies of this form and amendments thereto must be completed and filed with the Securities and Exchange Commission, Washington, DC 20549, in accordance with Rule 0-3 of the General Rules and Regulations under the Act. The information contained in or filed with the form will be made a matter of public record in the Commission files. 3. A manually signed copy of the form and amendments thereto shall be filed with each national securities exchange on which any class of securities of the registrant is registered. 4. Amendments to the notifications must also be filed on Form 12b-25 but need not restate information that has been correctly furnished. The form shall be clearly identified as an amended notification. 5. Electronic Filers. This form shall not be used by electronic filers unable to timely file a report solely due to electronic difficulties. Filers unable to submit a report within the time period prescribed due to difficulties in electronic filing should comply with either Rule 201 or Rule 202 of Regulation S-T (§232.201 or §232.202 of this chapter) or apply for an adjustment in filing date pursuant to Rule13(b) of Regulation S-T (§232.13(b) of this chapter). 3
